DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 is original.  Claims 2 – 6, 8 – 10, 12, 14, 16 – 20, 22, 24, 31, 32, 35 and 36 are currently amended.  Claims 7, 11, 13, 15, 21, 23, 25 – 30, 33 – 34 and 37 are cancelled by preliminary amendment filed 3/31/2020.  Still pending and being examined in this application are Claims 1 – 6, 8 – 10, 12, 14, 16 – 20, 22, 24, 31, 32, 35 and36.
Claim Objections
4.	Claim 6 recites, “…in which…comuter…”; Claim 22 recites, “in which…smount”.  Appropriate action is required to correct the mis-spellings in each claim.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 – 6, 8 – 10, 12, 14, 16 – 19, 22, 24, 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2017/0055156 A1) in view of Tran et al. (US 2017/0232300 A1) .
	Regarding Claims 1, Myers et al. teaches
A system including a data storage server, a service provider's server, and a gateway including a transceiver configured to operate at a power level below 5.0 mW, the gateway programmed with an application, the service provider's server in communication with the data storage server, and the gateway in communication with the data storage server [0044; 0050; 0052; 0055; 0067; 0070], 
wherein the data storage server is configured to generate first tokens, to receive a registration from the service provider's server, and to issue first tokens to the service provider's server, and to receive a first token from the service provider's server [0055 “The device management server…also include a database management system (DBMS, not shown) that manages the storage and retrieval of the data of the user profiles 116 and the device profiles 118…”; 0058; 0137 “the access device transmits a registration request to the device management server…validates the serial number and security token received and matches them against…stored in its database of device node records (block 1112). If the received…match the stored…the device management server creates a new user account record…”], 
wherein the data storage server is configured to receive sensor data from the gateway, the gateway executing the application to receive the sensor data from a sensor, or from a plurality of sensors, via the transceiver [0059 “The device nodes 106 
nodes may be configured to…communications transmitted to…the device management server…”; 0094], 
the data storage server further configured to store the received sensor data on the data storage server or to store the received sensor data on the service provider's server, wherein token transactions for the first tokens and for the second tokens are stored in the system [0059; 0061; 0077], but does not explicitly teach the data storage server configured to issue second tokens to the gateway after receiving the sensor data from the gateway.
However, Tran et al. teaches the data storage server configured to issue second tokens to the gateway after receiving the sensor data from the gateway [0084; 0178 “…management software…to generate the necessary cryptographic key pairs, to store keys in association with entity credentials, to embed private keys in service or items…to distribute or otherwise allow entities to obtain requested items, to monitor the shared transaction ledger…and…to designate a service or item as accessed by a third party…”; 0199”]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to integrate the blockchain sensor system as disclosed by Tran et al. to facilitate mobile market transaction [0199; 0782; 0882].  Claim 36 is rejected under similar basis.
Regarding Claim 2, Myers et al. in view of Tran et al. teaches the invention above.  Tran et al. continues to teach wherein the sensor data is stored using a 
Regarding Claim 3, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues to teach in which the transceiver is configured to operate at a power level below 3.0 mW [0044; 0045; 0067; 0090; 0091].  
Regarding Claim 4, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues to teach in which the transceiver is configured to operate at a power level below 1.0 mW [0044; 0045; 0067; 0090; 0091].
Regarding Claim 5, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues to teach in which the transceiver is a Bluetooth transceiver [0044; 0069; 0072; 0120; 0123; 0139; 0140; 0143; 0147; 0154].  
Regarding Claim 6, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues to teach in which the gateway is a mobile computing device, a smartphone, a tablet comuter of a laptop computer [0047].
The Examiner is interpreting the claim language, “in which…a tablet comuter…”, as a tablet computer.
Regarding Claim 8, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues in which the gateway is a non-mobile device [0047].  
Regarding Claim 9, Myers et al. in view of Tran et al. teaches the invention in Claim 5.  Myers et al. continues to teach in which the gateway is configured to use 
Regarding Claim 10, Myers et al. in view of Tran et al. teaches the invention in Claim 1.   Myers et al. continues to teach in which the gateway includes a further transceiver, or in which the gateway includes a further transceiver is configured to operate at a power level above 50 mW [0042].  
Regarding Claim 12, Myers et al. in view of Tran et al. teaches the invention in Claim 10. Myers et al. continues to teach in which the gateway is configured to communicate with the data storage server using the further transceiver, or in which the further transceiver is a cellular transceiver, for example a LPWAN transceiver [0060].  
Regarding Claim 16, Myers et al. in view of Tran et al. teaches the invention in Claim 1.  Myers et al. continues the system including a sensor [0059].  
Regarding Claim 17, Myers et al. in view of Tran et al. teaches the invention above.  Myers et al. in which the sensor sends a beacon advertising signal when it is not connected to the gateway; the gateway's application sets up a geofence zone to all low power (below 5.0 mW) sensors, so the gateway runs a part of the application code each time when the gateway enters a sensor advertising signal zone; this part of the code is responsible for data routing - so the gateway connects to the sensor, downloads the sensor data and sends the sensor data to the destination (eg. in the cloud) [0006; 0042].  
Regarding Claim 18, Myers et al. in view of Tran et al. teaches the invention above.  Tran et al. continues to teach in which the transceiver is configured to use two-
Regarding Claim 19, Myers et al. in view of Tran et al. teaches the invention above.  Myers et al. continues to teach in which the sensor includes an ID relating to the system [0053; 0054; 0078; 0136].  
Regarding Claim 22, Myers et al. in view of Tran et al. teaches the invention in Claim 16. Tran et al.  continues to teach in which a user can't read the data until he has a necessary key for the sensor, or in which a sensor key is used for correct accounting of a sent data smount [0150; 0178].  
The Examiner is interpreting the claim language, “in which…smount”, as amount.
Regarding Claim 24, Myers et al. in view of Tran et al. teaches the invention in Claim 1.  Myers et al. continues to teache    
(i) in which multiple Bluetooth sensors are connectable to multiple gateways, acting as gateways to the sensor data destination; or  36753796 1 3/31/206Electronically FiledDocket No. 373131.00008 
(ii) including Bluetooth sensors which include sensors in one or more of: Utility meters, Parking sensors, Water/gas leak detectors, Gunshot detectors, Air quality sensors, weather sensors, Attendance counters; Panic buttons; Public transportation trackers; Street lights; traffic lights; Home & office security sensors, Asset trackers; electricity meters; sun light/radiation meters; vibration sensors; or 
(iii) in which the system includes multiple LPWAN gateways, and multiple LPWAN sensors connectable to the multiple LPWAN gateways; or 
(iv) in which there is no need to pair a specific sensor with a specific gateway; or 
(v) in which storage of sensor data is recorded within a common ledger, creating a transparent billing, or 
(vi) in which the tokens are crypto-tokens; or 
(vii) in which the system provides interoperable and transparent connectivity for cities, individual households and major enterprises alike [0046; 0048; 0059; 0078].   
Regarding Claim 31, Myers et al. in view of Tran et al. teaches the invention in Claim 1.  Myers et al. continues to teach including a plurality of gateways, the plurality of gateways in communication with the data storage server, each gateway including a transceiver configured to operate at a power level below 5.0 mW, each gateway programmed with an application, wherein the data storage server is configured to receive sensor data from the gateways, each gateway executing the respective application to receive the sensor data via the respective transceiver, 36753796 1 3/31/207Electronically FiledDocket No. 373131.00008 the data storage server further configured to store the received sensor data on the data storage server or to store the received sensor data on the service provider's server, wherein token transactions for the first tokens and for the second tokens are stored in the system.  Tran et al. continues to teach the data storage server configured to issue second tokens to the gateways after receiving the sensor data from the gateways [0044; 0050; 0052; 0055; 0059; 0061; 0061; 0067; 0070; 0077; 0094]. 
Regarding Claim 35, Myers et al. in view of Tran et al. teaches the invention in Claim 2.   Myers et al. continues to teach in which the system includes a plurality of service providers' servers, the service providers' servers in communication with the data .
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. in view of Tran et al. in further view of Forbes, Jr. et al. (US 2017/0358041 A1).
Regarding Claim 20, Myers et al. in view of Tran et al. teaches the invention in Claim 19.  Myers et al. in view of Tran et al. does not explicitly teach (i} in which the gateway checks the ID against a ledger of the system, wherein the system includes the ledger; or (ii) in which the gateway checks the ID against a ledger of the system, wherein the system includes the ledger, and in which the gateway checks a secure key in the gateway's internal memory, and all data sent through the gateway is end-to-end encrypted.
However, Forbes, Jr. et al. teaches (i} in which the gateway checks the ID against a ledger of the system, wherein the system includes the ledger; or (ii) in which the gateway checks the ID against a ledger of the system, wherein the system includes the ledger, and in which the gateway checks a secure key in the gateway's internal memory, and all data sent through the gateway is end-to-end encrypted [0249].  
Therefore, it would have been obvious to one of ordinary skill in the art, before



Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685